Citation Nr: 1015287	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected left total knee 
replacement residuals.

2.  Entitlement to service connection for a lumbar spine 
disability secondary to service-connected left total knee 
replacement residuals.

3.  Entitlement to an evaluation in excess of 30 percent 
service connection left knee replacement residuals.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issues of entitlement to service connection for a 
bilateral hip disability and lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected status-post left total knee 
replacement residuals are symptomatic and productive of some 
functional impairment, but are not manifested by chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; ankylosis; extension limited to 30 
degrees or more; nor impairment analogous to nonunion of the 
tibia or fibula with loose motion, requiring brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected residuals of total left knee replacement 
are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5259-5055 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Factual Background and Analysis

The Veteran underwent a total left knee arthroplasty in 
February 2004.  For the period from February 12, 2004, to 
March 31, 2005, a 100 percent rating was in effect under DCs 
5259-5055.  Effective April 1, 2005, a 30 percent rating was 
assigned.  He contends that his total left knee arthroplasty 
warrants a rating in excess of 30 percent.

Under DC 5259, removal of semilunar cartilage, symptomatic, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, (2009).  
The 10 percent evaluation represents the maximum schedular 
evaluation and therefore, no greater benefit can flow to the 
Veteran under DC 5259.  

Under DC 5055 for total knee replacement, a 100 percent 
evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  For a prosthetic 
replacement of the knee joint with intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to diagnostic codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula). The minimum rating 
for a prosthetic replacement of the knee joint is 30 percent.  
38 C.F.R. § 4.71a, (2009).

Under DC 5256, ankylosis at a favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
warrants a 30 percent disability.  A 40 percent disability 
rating is assigned for flexion between 10 degrees and 20 
degrees; a 50 percent disability rating for flexion between 
20 degrees and 45 degrees and a 60 percent disability rating 
for extremely unfavorable ankylosis in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, (2009).

Under DC 5261, limitation of extension of the leg is rated 
noncompensable at 5 degrees, 10 percent at 10 degrees, 20 
percent at 15 degrees, 30 percent at 20 degrees, 40 percent 
at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 
4.71a, (2009).  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).

VA General Counsel has held that separate ratings under DC 
5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 
2004).  However, the Board notes that consideration of DC 
5260 by analogy for a knee replacement rated under DC 5055 
would be unavailing to the Veteran, because the highest 
available rating under DC 5260 (30 percent) is equal to the 
minimum disability rating available under DC 5055.  Moreover, 
and perhaps for that reason, DC 5055 does not provide for 
consideration of DC 5260.

Under DC 5262, impairment of the tibia and fibula with 
malunion and slight knee or ankle disability, a 10 percent 
rating is assigned.  Moderate knee or ankle disability 
warrants a 20 percent rating.  A 30 percent rating is 
assigned when there is marked knee or ankle disability.  When 
there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, (2009). 

The relevant evidence of record shows that after the 
Veteran's February 2004 total knee replacement, he was 
admitted for physical therapy and pain control.  He did 
extremely well and his pain was well controlled almost 
immediately after surgery.  He was independently ambulatory 
on the first postoperative day with no significant 
abnormality found.  During a followup visit a month later, 
the Veteran's incisions were well healed with minimal 
swelling about the knee.  The left knee was very stable and 
range of motion was 5 to 100 degrees.  X-rays show a very 
good total knee replacement with near perfect placement of 
the femoral and tibial components.  There were no obvious 
loosening or problems.  

During VA examination in June 2004, the Veteran was not 
taking any medications and did not require use of a crutch, 
cane, or brace.  He complained of pain, which was different 
from the pain he had preoperatively as well as loss of motion 
and swelling.  The Veteran had a normal gait and was able to 
walk on tip toes and heels without difficulty.  He had a 10-
degree fixed flexion contracture of the knee due to soft 
tissue scarring, but was only able to further flex the knee 
actively to 90 degrees.  Pain, fatigue, weakness and lack of 
endurance were not factors in the limited motion of the knee.  
There was also no evidence of effusion or tenderness and the 
ligaments were stable.  There were well-healed surgical 
scars.  The examiner noted the Veteran's left knee had 
probably not yet reached the point of maximum recovery from 
his February surgery and in fact his limitation of motion was 
more today that it was a year ago.  

During an orthopedic consultation in November 2005, physical 
examination and X-rays were essentially normal.  Range of 
motion was 0 to 90 degrees and there was some tenderness on 
the medial side of the condyle and down into the tibia.  
There was no evidence of edema in the left knee and it was 
neurovascularly intact.  

During VA examination in July 2006, X-rays showed the total 
knee prosthesis was intact with no other joint abnormality.  
The Veteran did not need assistive aids for walking and could 
walk at least 1/4 mile, but was unable to stand for more than a 
few minutes.  There was no joint deformity, giving way, 
instability, or weakness.  There were no episodes of 
subluxation, dislocation, or locking.  The Veteran's gait was 
normal and there was no evidence of abnormal weightbearing.  
Range of motion was 0 to 100 degrees.  There was no 
additional loss of motion on repetitive use.  

During VA examination in February 2008, the Veteran's gait 
was noted to be antalgic and he was unable to walk more than 
a few yards.  He could stand for 15-30 minutes.  Range of 
motion of the left knee was 0 to 125 degrees, with pain 
beginning at 115 degrees.  There was no additional limitation 
of motion on repetitive use.  

Based on the preceding evidence, the Veteran's residuals of a 
left total knee replacement do not show severe painful motion 
or weakness in the affected extremity so as to warrant a 60 
percent evaluation under DC 5055.  There is no clinical 
evidence of any instability of the prosthetic joint or any 
appreciable weakness, fatigability, or incoordination of the 
left knee.  X-rays show the prosthesis intact with no 
evidence of loosening.  Although his gait is antalgic, the 
Veteran is able to stand and walk independently, with no 
assistive device.  The Board has no reason to doubt that the 
Veteran experiences some degree of pain, however, under the 
circumstances, the clinical findings necessary for a 60 
percent rating under DC 5055 are not demonstrated.

The Board has also considered whether more than the minimum 
30 percent rating for the knee replacement may be assigned 
based on an intermediate degree of residual weakness, pain, 
and limitation of motion, rating by analogy under DCs 5256, 
5261, or 5262.   38 C.F.R. §4.71a, DC 5055 (2009).

The clinical evidence of record shows some limitation of 
motion of the left knee, but no ankylosis or complete 
immobility of the knee.  Thus, an increased rating under DC 
5256 is not indicated.  As noted previously, the current 30 
percent rating is the maximum evaluation allowed for 
limitation of flexion of a knee or leg (DC 5260), and the 
degree of limitation of extension reported falls far short of 
what is required for a rating in excess of 30 percent under 
DC 5261.  As the medical records show that the Veteran's 
prosthetic left knee is stable and intact, there is clearly 
no support for a finding that it should be rated 40 percent 
by analogy to nonunion of the tibia and fibula with loose 
motion under DC 5262.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his service-connected total left 
knee replacement under any of the applicable diagnostic 
codes.

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran's functional loss due to pain is adequately covered 
by the 30 percent rating.  He has not identified any 
additional functional limitation, which would warrant a 
higher rating under any applicable rating criteria.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The remaining diagnostic codes for impairment of the knee 
either are not applicable to the Veteran's case or do not 
offer a higher disability rating.  38 C.F.R. § 4.71a, DCs 
5257, 5258, and 5263 (2009).  Likewise, with regard to the 
postoperative scars, the clinical evidence does not show that 
they are tender, painful, unstable or otherwise symptomatic 
such that a separate compensable rating would be warranted 
under DCs 7804, 7805 and 7806.  38 C.F.R. § 4118 (2009).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that his service-connected 
left total knee replacement residuals markedly interfere with 
employment or that he has required frequent periods of 
hospitalization for this disability and the recent VA 
examination is void of any findings of exceptional limitation 
due to the left knee beyond that contemplated by the schedule 
of ratings.  

Moreover, insofar as the Veteran did undergo surgery in 
February 2004 and experienced a period of incapacitation, 
such additional functional loss was compensated for in the 
award of the temporary total rating.  The Board does not 
dispute the Veteran's contentions that his left total knee 
replacement has caused him to alter his lifestyle and 
restrict his activities.  Even so, such complaints have been 
taken into consideration in the decision to assign the 
current evaluation.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  Accordingly, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 30 
percent is not warranted.  The severity of the Veteran's left 
knee disability has remained stable during the pendency of 
the appeal; thus, the application of a staged rating is not 
needed.  See Hart, supra.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in May 2006, July 2008, and July 2009, the 
RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in the 
July 2009 letter, which included the criteria for evaluation 
of his service-connected left knee disability and an 
explanation for the decision reached.  The claim was 
readjudicated in the October 2009 SSOC, thereby curing any 
timeliness defect.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in June 2004, July 2006, and 
February 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they reflect review of the Veteran's prior medical records 
and provide sufficient detail to rate his service-connected 
left knee disability, including a thorough discussion of the 
effect of his symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A rating in excess of 30 percent for residuals of left total 
knee replacement is denied.


REMAND

The Veteran is seeking service connection for bilateral hip 
and lumbar spine disabilities secondary to his service-
connected left total knee replacement disability.  He alleges 
that as a result of the knee replacement surgery he has 
developed a leg length discrepancy, i.e., he claims his left 
leg is longer than his right leg, which has caused bilateral 
hip and lumbar spine disabilities.  However, the medical 
opinions of record differ as to whether the Veteran has an 
abnormal gait and whether the left leg is longer than the 
right leg.  

The record shows that after the Veteran's February 2004 total 
knee replacement, he complained that his left leg was about a 
1/2 inch longer than his right.  The examiner noted the Veteran 
had an 18-millimeter polyethylene insert and that the left 
leg seemed about one centimeter longer than the right.  In 
April 2005, he complained of back pain present for many 
months, which seemed to have worsened following the surgery.  
However examination showed his gait was normal and a 
comparison of the leg lengths showed the right leg to be 
about one inch longer than the left leg.  The clinical 
impression was back pain, possibly related to unequal leg 
lengths.  

During VA examination in July 2006, the examiner found that 
both the Veteran's gait and leg length were essentially 
normal, with left leg length of 87 centimeters and right leg 
length of 86.5 centimeters.  He noted that the Veteran had 
worked in active occupations of construction and farming most 
of his life and therefore, his back and bilateral hip pain 
were less likely as not caused by or a result of service 
connected left knee.  

During VA examination in February 2008, the Veteran reported 
that he was told that the left knee replacement caused uneven 
leg length.  On examination his gait was antalgic and the 
pelvis tilted to the right due to scoliosis.  Although the 
right shoulder appeared slightly lower than the left, the 
hips appeared even.  Left leg length was 35.5 inches and the 
right leg length was 37 inches.  The Veteran wore an orthotic 
lift in the right shoe.  The examiner noted the Veteran's hip 
pain had multiple causes including scoliosis, radiating pain 
from degenerative disc disease and stress from walking on the 
service-connected left knee.  The Veteran's back pain was due 
to degenerative disc disease and scoliosis.  The examiner 
explained that uneven leg length was not generally a side 
effect of total knee replacement and that he could not state, 
without mere speculation, whether the hip or back pain were 
residuals of the service-connected left knee.  However, he 
then concluded that if the knee surgery did cause a 
difference in the length of his legs, as the Veteran believes 
that he was told, then certainly that would aggravate those 
conditions.  

In this case, the crux of the problem is to determine whether 
the Veteran has unequal leg lengths as a result of the 
February 2004 left total knee replacement.  While he has been 
afforded several VA examinations during his appeal, none of 
the post-service clinical evidence sufficiently addresses the 
question of whether his left leg is indeed longer than his 
right leg and whether this problem represents a congenital 
abnormality, an acquired disability, or a symptom/result of 
his left total knee replacement.  Given the foregoing, and to 
resolve the conflict in medical opinions, the Board finds 
that additional VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).  

In the event that any nonservice-connected symptoms cannot be 
separated from his service-connected disorder, VA must 
presume that all impairment shown is part and parcel of the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the Veteran 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his claimed bilateral hip 
and lumbar spine disabilities, to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The AMC/RO should arrange appropriate 
VA examination.  The claims folder must 
be made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Definitive 
diagnoses of all relevant bilateral hip 
and lumbar symptomatology should be made.  
If no bilateral hip or lumbar spine 
disabilities are present, the examiner 
should state so.

a) On the basis of current 
examination findings and information 
in the file, the examiner should 
indicate whether the Veteran's left 
leg is longer than the right leg and 
identify the etiological factor(s) 
in its development.  Specifically, 
is any identified left leg 
discrepancy (i) part and parcel of 
(i.e., indistinguishable from) the 
service-connected left total knee 
replacement, (ii) a resultant effect 
thereof, or (iii) wholly independent 
of it.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

b)  If it is determined that left 
leg length discrepancy is the result 
of the Veteran's knee replacement 
surgery, the examiner should then 
provide an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that any diagnosed lumbar spine or 
bilateral hip disabilities were 
caused or aggravated by his service 
connected left knee disability, to 
include a leg length discrepancy 
that may have been caused by the 
left total knee replacement.  

The examiner should provide a complete 
rationale for all conclusions reached and 
discuss those findings in relation to the 
pertinent evidence of record, 
particularly the opinions from the VA 
physicians dated in March 2004, April 
2005, July 2006, and February 2008.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


